Citation Nr: 0016420	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  98-03519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from July 1950 until June 1954 
and from August 1954 until March 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1997, 
from the Seattle, Washington, regional office (RO) of the 
Department of Veterans Affairs (VA) which denied a 
compensable evaluation for bilateral hearing loss.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  The veteran's hearing acuity is at Level I bilaterally.


CONCLUSION OF LAW

The criteria for a compensable schedular evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 
(1998); 38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 
(effective June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that his service-connected bilateral 
hearing loss has worsened and that a compensable evaluation 
is warranted, emphasizing his difficulty hearing and the 
necessity of using hearing aids.  A claim for an increased 
rating for a disability is well grounded when an appellant 
indicates that the severity of the disability has increased.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  
Accordingly, we find the claim for an increased rating of 
bilateral hearing loss to be well grounded.  Furthermore, the 
appellant has not indicated that any probative evidence not 
already associated with the claims folder is available; 
therefore the duty to assist him has been satisfied.  
38 U.S.C.A. 5107(a) (West 1991).

Factual Background

Service connection for deafness was granted by the RO in a 
rating decision in August 1971 and evaluated as zero percent 
effective from April 1971.  After review of the report of an 
audiological examination, the zero percent evaluation for 
bilateral high frequency hearing loss was confirmed and 
continued in a rating decision in January 1988.  

VA outpatient treatment records show that in October 1996 the 
veteran requested a hearing examination and hearing aids if 
needed.  He denied ear pain or drainage.  Clinical findings 
noted the tympanic membrane and canal were clear bilaterally.  
In November 1996, a claim was received from the veteran 
seeking an increased disability evaluation for hearing loss.  

On the authorized audiological evaluation in February 1997, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
20
40
55
60
LEFT
NA
20
50
60
65

The average pure tone threshold was 43 decibels in the right 
ear, and 48 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and of 94 percent in the left ear.  The examiner 
summarized the test results noting that the veteran had 
moderate high frequency sensorineural hearing loss 
bilaterally.  

VA outpatient treatment records show that when the veteran 
was seen in April 1997 he had recently been fitted with 
hearing aids.  

On the authorized audiological evaluation in April 1998, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
35
60
65
70
LEFT
NA
35
65
65
70

The average pure tone threshold was 57 decibels in the right 
ear, and 58 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 94 percent in the 
right ear and of 94 percent in the left ear.  The completion 
of the examination was in June 1998 and the examiner 
diagnosed mild to severe bilateral sensorineural hearing 
loss.  

In September 1999, the veteran had another audiological 
examination.  The examiner noted review of the claims file, 
including audiological evaluations performed in February 1997 
and June 1998.  The veteran complained of decrease in hearing 
bilaterally.  He reported difficulty in most listening 
situations even with the use of hearing aids.  

On the authorized audiological evaluation in September 1999, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
25
50
60
60
LEFT
NA
15
45
60
65

The average pure tone threshold was 49 decibels in the right 
ear, and 46 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and of 100 percent in the left ear.  The diagnosis 
was of moderate high frequency sensorineural hearing loss in 
the right ear and a moderately severe high frequency 
sensorineural hearing loss in the left ear.  The veteran 
denied the presence of tinnitus, bilaterally.  

The RO issued a supplemental statement of the case in 
November 1999 indicating that the veteran's claim had been 
considered under the new regulations but the veteran's 
hearing impairment still did not qualify for a compensable 
evaluation.  In addition, the RO determined that the evidence 
of record failed to establish any unusual disability picture 
to warrant referral for consideration of an extra-schedular 
evaluation.

Legal Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded medical history.  38 C.F.R. §§ 4.1, 4.2 
(1999).  

While evaluation of a service-connected disability requires a 
review of the appellant's medical history with regard to that 
disorder, the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter Court) has held that, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 
(1999).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 
3.102 (1999).

Effective June 10, 1999, during the pendency of this appeal, 
VA's Schedule, 38 C.F.R. Part 4, was amended with regard to 
evaluating hearing impairment and other diseases of the ear.  
64 Fed. Reg. 25208, 25209 (1999) (codified at 38 C.F.R. §§ 
4.85-4.87).  The Court has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

Prior to June 10, 1999, the severity of hearing loss was 
determined by comparison of audiometric test results with 
specific criteria set forth at 38 C.F.R. § 4.85, Part 4, 
Diagnostic Codes 6100 through 6110 (1998).  Effective June 
10, 1999, the severity of hearing loss continues to be 
determined by comparison of audiometric test results with 
specific criteria set forth at 38 C.F.R. § 4.85, Part 4, 
Diagnostic Code 6100. See also 64 Fed. Reg. 25208 and 25209, 
published at 38 C.F.R. § 4.85-4.87 (effective June 10, 1999).

Under both the new and old regulations, evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 Hertz (cycles per second).  The 
Schedule allowed for such audiometric test results to be 
translated into a numeric designation ranging from Level I, 
for essentially normal acuity, to Level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.  The 
evaluations derived from the schedule are intended to make 
proper allowance for improvement by hearing aids.  See 38 
C.F.R. § 4.85-4.87 (1998); see also 64 Fed. Reg. 25208 and 
25209, published at 38 C.F.R. § 4.85 (effective June 10, 
1999).  

Under the amended 38 C.F.R. § 4.86, when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Also, 
when the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  64 Fed. Reg. 
25,202-10 (May 11, 1999) (effective June 10, 1999).

As described by the Court, the assignment of disability 
ratings in hearing cases is derived by a mechanical 
application of the Rating Schedule to the numeric designation 
assigned after audiometric evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Analysis

An increase in the disability rating is at issue, and the 
present level of disability is of primary concern.  The 
veteran's statements are observations of symptomatology of 
hearing loss and are corroborated by the medical evidence 
that the veteran has a bilateral hearing loss.  However, the 
severity of hearing loss is ascertained, for VA rating 
purposes, by application of the criteria set forth at 
38 C.F.R. § 4.85 of the VA's Schedule for Rating 
Disabilities. 

The results of the February 1997 audiological evaluation 
reveal puretone threshold averages for the right and left 
ears of 43 and 48 decibels, respectively.  The speech 
recognition ability was 96 percent in the right ear and 94 
percent in the left ear.  The findings on that examination 
reflect Level I hearing bilaterally.  Mechanical application 
of the rating schedule to those findings on audiometric 
testing results in a zero percent rating.

The results of the April 1998 audiological evaluation reveal 
puretone threshold averages for the right and left ears of 57 
and 58 decibels, respectively.  The speech recognition 
ability was 94 percent bilaterally.  The findings on that 
examination reflect Level I hearing for the right ear and 
Level II hearing for the left ear.  Mechanical application of 
the rating schedule to those findings on audiometric testing 
results in a zero percent rating.

The results of the September 1999 audiological evaluation 
reveal puretone threshold averages for the right and left 
ears were 49 and 46 decibels, respectively.  The speech 
recognition ability was 100 percent bilaterally.  The 
findings on that examination reflect Level I hearing, 
bilaterally, warranting a zero percent rating.  

Therefore, the results of the audio evaluations during the 
pending claim, including the recent September 1999 audio 
evaluation, do not support a compensable evaluation for 
bilateral hearing loss.  38 C.F.R. §§ 4.85-4.87, Diagnostic 
Code 6100 (1998); 38 C.F.R. §§ 4.85-4.87, Diagnostic Code 
6100 (Effective June 10, 1999).

The Board notes that effective June 10, 1999, regulations 
applicable to hearing loss were revised.  The RO considered 
both the old and amended regulations.  There were no 
substantive changes in the language with regard to hearing 
disabilities that are not considered "exceptional patterns of 
hearing impairment" under the amended 38 C.F.R. § 4.86.  The 
numerical standards by which auditory acuity and speech 
recognition are measured were not altered and there were no 
changes that would require evaluating this veteran's hearing 
loss in a manner different from that previously used. 

There are several special provisions in the new criteria 
which may provide higher evaluations in some cases but the 
audiology results do not show that the veteran's scores 
qualify for consideration in either case since there is not a 
55 decibel loss at each of the four specified frequencies nor 
is there a 30 decibel loss or less at 1000 Hertz with a 70 
decibel loss at 2000 Hertz.  

A compensable rating, therefore, is not warranted at this 
time.  As the preponderance of the competent evidence in this 
case clearly is against the claim, the provisions of 38 
U.S.C.A. § 5107(b) (West 1991) are not for application.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1998), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation.  Additionally, the 
Board does not find that consideration of an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) (1999) 
is in order.  The evidence in this case fails to show that 
the veteran's hearing loss now causes or has in the past 
caused marked interference with his employment, or that such 
has in the past or now requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.

ORDER

A compensable evaluation for service-connected bilateral 
hearing loss is denied.



		
	JANE E. SHARP
Member, Board of Veterans' Appeals

 

